Citation Nr: 0532830	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  02-10 813A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1. Entitlement to service connection for a bilateral foot 
disability.

2. Entitlement to service connection for a bilateral knee 
disability.

3. Entitlement to service connection for residuals of a 
fracture of the right wrist.

4. Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for residuals of a right Achilles tendon 
rupture claimed to be the result of Department of Veterans 
Affairs treatment in September 1999.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from April 1983 to 
August 1993.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from April 2001 and September 2001 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Newark, New Jersey, which denied entitlement to 
disability compensation under 38 U.S.C.A. § 1151 (West 2002) 
for residuals of a right Achilles tendon rupture as a result 
of VA treatment in September 1999 and entitlement to service 
connection for a bilateral foot disability, residuals of a 
fracture of the right wrist, and a bilateral knee disability.

The veteran testified at a hearing before the undersigned 
Acting Veterans Law Judge sitting at the RO on February 11, 
2003. A transcript of that hearing is of record.

This case was previously before the Board and, in November 
2003, it was remanded to the RO for further development.  The 
case has since been returned to the Board and is now ready 
for appellate review.




FINDINGS OF FACT

1.  The veteran's preexisting flat feet disorder identified 
at the time of his entry into active duty service, did not 
worsen during such service; the evidence does not establish 
that any other bilateral foot disorder had its onset in 
service.

2.  The knee injuries sustained in service were acute and 
transitory and resolved without post service residual 
disability; recent bilateral knee pathology is unrelated to 
service.

3.  The veteran's right wrist disorder was first shown many 
years after service and is not related to his military 
service.

4. The veteran's right Achilles tendon rupture was not the 
result of VA hospital care, medical or surgical treatment, 
examination, or training; nor was it the result of negligence 
or any instance of fault by VA.


CONCLUSIONS OF LAW

1.  A bilateral foot disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2005).

2.  A bilateral knee disorder was not incurred in or 
aggravated by service, and patellofemoral arthritis may no be 
presumed to have been incurred there in.  38 U.S.C.A. 
§§ 1101,1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2005).

3.  A right wrist disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303 (2005).

4. The criteria for establishing entitlement to benefits 
under 38 U.S.C.A. § 1151 for a right Achilles tendon rupture 
claimed to be the result of VA treatment in September 1999 
are not met. 38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. 
§ 3.358 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).

The new notification provisions specifically require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 C.F.R. § 3.159(b) (2005).

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
 
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.   
 
With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ ,Section 701 (H.R. 2297, December 16, 
2003)

The record reflects that the VA has made reasonable efforts 
to notify the veteran of the information and evidence needed 
to substantiate his claims.  The veteran was provided copies 
of the rating decisions noted above, an August 2001 and June 
2002 statement of the case and a supplemental statement of 
the case dated in January 2005.  These documents, 
collectively, provide notice of the law and governing 
regulations, as well as the reasons for the determination 
made regarding his claim.  By way of these documents, the 
veteran was also specifically informed of the cumulative 
evidence already having been previously provided to VA or 
obtained by VA on his behalf.  

Further, by way of letters dated in April 2001 and February 
2004, the RO specifically informed the veteran of the 
information and evidence needed from him to substantiate his 
claims, evidence already submitted and/or obtained in his 
behalf, as well as the evidence VA would attempt to obtain.  

The record discloses that VA has met its duty to assist the 
veteran also in obtaining evidence necessary to substantiate 
his claims.  Most notably VA treatment records and reports of 
comprehensive VA examinations provided to him since service 
have been obtained and associated with his claims file.  
There is no identified evidence that has not been accounted 
for and the veteran's representative has been given the 
opportunity to submit written argument.  The Board notes that 
the above VCAA letters were mailed to the veteran subsequent 
to the related appealed rating decisions in violation of the 
VCAA and the veteran was not specifically informed to furnish 
copies of any pertinent evidence in his possession pertinent 
to his claims not previously submitted as required by 
38 C.F.R. § 3.159.  

The Board, however, finds that in the instant case the 
veteran has not been prejudiced by this defect.  In this 
regard, the Board notes the veteran was provided notice of 
the division of responsibility in obtaining evidence 
pertinent to his case and ample opportunity to submit and/or 
identify such evidence.  No additional evidence appears 
forthcoming.  Therefore, under the circumstances, the Board 
finds that any error in the chronological implementation of 
the VCAA is deemed to be harmless error.  VA has satisfied 
both its duty to notify and assist the veteran in this case 
and adjudication of this appeal at this juncture poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Factual Background.

On the veteran's February 1983 medical examination for 
service entrance, a clinical evaluation of the veteran was 
essentially normal, exclusive of a finding of mild to 
moderate pes planus on feet examination.  It was also 
reported that the veteran had a fracture of the toe in 1976.  
In June 1983 the veteran presented to a service department 
treatment facility with complaints of bilateral knee pain.  
It was noted that the veteran was in his 8th week of basic 
training and had been performing crawling exercises and 
"ready rush landings" on his knees.  Following a physical 
examination, patella tendon bursitis was diagnosed.  The 
veteran was prescribed quadriceps exercises and restricted 
from running for 72 hours.  In May 1984, the veteran was 
evaluated and treated for complaints of right knee 
discomfort.  On physical examination, crepitus with 
apprehension in the right patella was noted.  
Chrondromalacia, right patella was diagnosed.  The veteran 
was also noted to have a tight gastro soleus complex with 
equinus because of congenital pes planus.  In April 1985, the 
veteran presented with complaints of bilateral foot pain, 
right greater than left. Left post-tibial tendonitis and pes 
planus and possible sequelae right midfoot were diagnosed.  
In May 1993, the veteran was noted to have complaints of 
tenderness to right Achilles as well as "fallen arch" to 
left foot.  Right Achilles strain and flat feet were the 
provisional diagnoses.  On the veteran's March 1993 medical 
examination, afforded to the veteran approximately 5 months 
prior to his service separation, a clinical evaluation of the 
veteran's upper and lower extremities was normal.  Clinical 
examination of the feet, however, disclosed no flexion of the 
1st MTP joint of the left foot.

On the veteran's initial post service VA examination in 
February 1995, there were no complaints, findings, and/or 
diagnoses referable to the veteran's feet, knees, and wrist.

On a VA examination in October 1999, the veteran was noted to 
have a history of surgery for a right tibia osteoid osteoma.  
It was also noted that the veteran ruptured his Achilles 
tendon on the right side during sports in September 1999.  
Following physical examination, status post excisions of 
osteoid osteoma of the right tibia, rupture of the Achilles 
tendon, status post repair, and flat foot were the diagnoses.

VA medical records show that that the veteran was admitted to 
a VA domiciliary in August 1999 with a long history of 
alcohol and drug abuse as well as major depression.  It was 
noted at admission that the veteran was currently homeless 
and unemployed.  While domiciled, the veteran ruptured his 
right Achilles tendon while playing volleyball.  He was 
initially sent to a private medical facility for evaluation.  
He apparently was returned to the domiciliary that same day 
and subsequently underwent surgical repair of his injury.     

VA outpatient treatment records compiled between September 
1999 and February 2001 show follow-up evaluation and 
treatment for the veteran's right Achilles tendon repair.  
These records also show that in February 2002 the veteran was 
noted to have complaints of bilateral foot pain for 
approximately three months duration.  Pes planus requiring 
arch supports was the diagnostic assessment.  A consult was 
made to orthotics for arch support.

On VA examination in May 2001, the veteran reported that 
since leaving service he has noted extenuation of pain in his 
knees, feet, and right wrist.  It was further reported that 
the veteran was noted to have flat feet in service.  
Following physical examination of the knees, mild 
patellofemoral arthritis bilaterally was a diagnosed.  
Physical and radiological examination of the feet resulted in 
findings of degenerative changes of the left first 
interphalangeal joint and a diagnosis of plantar fasciitis, 
bilaterally.  Physical and radiological examination of the 
right wrist resulted in a diagnosis of De Quervain's 
syndrome.

At his hearing in February 2003, the veteran testified that 
he ruptured his Achilles tendon while being treated at a VA 
hospital for drug abuse.  He reported that this injury 
occurred while he was playing volleyball as part of his 
"daily required physical training."  The veteran testified 
that he started having problems with his feet and knees in 
service as a result of physical training involving frequent 
running on hard surfaces.  The veteran said that he injured 
his right wrist in service as a result of a fall and that his 
wrist was placed in a cast for approximately 6 weeks.   

Analysis

Service connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110; 113; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Furthermore, where a veteran served ninety (90) days or more 
during a period of war and arthritis becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease will be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if preexisting such 
service, was aggravated therein. 38 U.S.C.A. §§ 1110, 1131.

If a condition noted during service is not determined to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection. 38 C.F.R. § 3.303(b). 

A veteran who served during a period of war, or a veteran who 
had peacetime service after December 1, 1946, is presumed to 
have been in sound condition except for defects, infirmities 
or disorders noted when examined and accepted for service.  
The presumption of sound condition attaches only where there 
has been an induction examination in which the later 
complained-of disability was not detected.  Verdon v. Brown, 
8 Vet. App. 529 (1996).  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption.  38 U.S.C.A. §§ 1111, 1137; 
38 C.F.R. § 3.304(b).

There are medical principles so universally recognized as to 
constitute fact (clear and unmistakable proof), and when in 
accordance with these principles existence of a disability 
prior to service is established, no additional or 
confirmatory evidence is necessary.  Consequently with 
notation or discovery during service of such residual 
conditions (scars; fibrosis of the lungs; atrophies following 
disease of the central or peripheral nervous system; healed 
fractures; absent, displaced or resected parts of organs, 
supernumerary parts; congenital malformations or hemorrhoidal 
tags or taps, etc.,) with no evidence of the pertinent 
antecedent active disease or injury during service the 
conclusion must be that they preexisted service.  Similarly, 
manifestations of lesions or symptoms of chronic disease from 
date of enlistment are so close thereto that the disease 
could not have originated in so short a period will establish 
pre-service existence thereof.  Conditions of an infectious 
nature are to be considered with regard to the circumstances 
of the infection and if manifested in less than the 
respective incubation periods and after reporting for duty, 
they will be held to have preexisted service.  38 C.F.R. 
§ 3.303(c).

A history of pre-service existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions but will be considered together with all 
other material evidence in determinations as to inception.  
Determination should not be based on medical judgment alone 
as distinguished from accepting medical principles, or on 
history alone without regard to clinical factors pertinent to 
the basic character, origin and development of such injury or 
disease.  They should be based on thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepting medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof.  38 C.F.R. § 3.304(b)(1).  Signed 
statements of veterans relating to the origin, or incurrence 
of any disease or injury made in service if against his or 
her own interest is of no force in effect if other data do 
not establish the fact.  Other evidence will be considered as 
though those statements were not of record.  38 C.F.R. 
§ 3.304(b)(3).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  It is the Secretary's burden to rebut the 
presumption of in-service aggravation.  See Laposky v. Brown, 
4 Vet. App. 331, 334 (1993); Akins v. Derwinski, 1 Vet. App. 
228, 232 (1991).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A.  Bilateral foot disability

Service medical records show that the veteran had pes planus 
at the time of his medical examination for service entrance 
in February 1983.  Subsequently dated service medical records 
show that the veteran had complaints of bilateral foot pain 
in April 1985, several years after his service entrance and a 
finding of flat feet in May 1993 in relation to his complaint 
of a fallen arch.  Otherwise, the service medical records are 
silent with respect to the veteran's pes planus. When 
medically examined in March 1999, the veteran's feet were 
clinically normal exclusive of an absence of flexion of the 
1st MTP joint of the left foot.

Post-service medical records do not document complaints 
referable to the veteran's flat feet until February 2000 when 
the veteran was noted to have complaints of bilateral foot 
pain. 

The Board first notes that the veteran is not entitled to the 
presumption of soundness, as flat feet were noted in the 
clinical evaluation at induction. See 38 U.S.C.A. § 1111; 38 
C.F.R. § 3.304(b).  Second, the Board notes that the veteran 
is not entitled to the presumption of aggravation during 
service, as the flat feet disability did not undergo an 
increase during the veteran's 10 years of service.  There was 
only one complaint of foot pain.  Additionally, a comparison 
of the examinations at the veteran's entry and the one 
afforded him shortly before service separation fails to show 
an increase in the underlying disability.  See 38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306.

After considering the available evidence pertaining to the 
nature and severity of the veteran's pes planus disorder 
prior to service, during service, and after service, the 
Board finds that the veteran's complains of foot pain in 
April 1985, to the extent they were attributable to pes 
planus, was essentially a flare-up of his preexisting pes 
planus disorder and not indicative of any increase in the 
underlying pathology.  There is nothing to show that pes 
planus itself underwent any increase in severity during his 
lengthy period of active duty. 

Based on the foregoing, the Board finds that the veteran's 
disability from flat feet preexisted his active service and 
was not aggravated during such service. Therefore, the Board 
concludes that the veteran's is not entitled to service 
connection for flat feet.

Furthermore, the Board notes that on VA examination in May 
2001 the veteran was diagnosed for the first time as having 
bilateral plantar fasciitis.  This disorder, diagnosed, 
approximately 18 years following service separation is too 
remote in time there from to attribute to service absent 
competent (medical) evidence to that effect.  Such evidence 
is not demonstrated.  

Moreover, the veteran's service entrance examination report 
shows that the veteran had a fracture of the toe and 
examination a few months prior to service show that the 
veteran had impairment of flexion of the 1st MTP.  The Board 
finds that the presumption of soundness does not apply to the 
veteran's fracture of the toe, as the condition was noted on 
service entrance examination.  Additionally, there is no 
evidence of an increase in severity in the underlying 
condition during service which is beyond the natural 
progress.  

Based on the foregoing, the Board finds that the veteran's 
disability from flat feet preexisted his active service and 
was not aggravated during such service.  Furthermore, the 
evidence does not demonstrate that any other current foot 
disorder was incurred in or aggravated by service.  
Therefore, the Board concludes that the veteran's is not 
entitled to service connection for a bilateral foot disorder.

B.  Bilateral knee disorder.

In this case while the service medical records show treatment 
for knee pathology on two occasions, June 1983 and May 1984, 
in service the remaining chronological service medical 
records reveal no clinical findings of a knee disorder.  In 
fact, a 1993 service examination report revealed that the 
veteran had normal lower extremities.  The post service 
clinical record is similarly barren until May 2001 when the 
veteran was diagnosed as having patellofemoral arthritis, 
bilaterally.  The evidence as a whole shows no continuity of 
symptomatology of a knee condition since service. 38 C.F.R. § 
3.303(b); Mense v. Derwinski, 1 Vet.App. 354 (1991).  The 
current bilateral knee condition is not otherwise medically 
linked to an incident in service.  Despite the veteran's 
contentions, we find that the isolated episodes of knee 
pathology in service were acute and transitory and resolved 
before the veteran's discharge and that his current knee 
disorder is of post service origin.

C.  Right wrist disorder.

In this case, there is no medical evidence demonstrating that 
the veteran had a right wrist disorder of any kind during 
service.  The medical evidence of record shows that a right 
wrist disorder (De Quervain's syndrome), was initially 
diagnosed on VA examination in May 2001, more than seven 
years following service separation.  Such is too remote in 
time from service to support the claim that it is related to 
service on a direct basis, absent medical evidence to the 
contrary.  Here the Board observes that there is no medical 
evidence to suggest that the veteran's right wrist disorder 
is related to service.  The veteran's own statements to the 
extent they express a belief that he has a right wrist 
disorder attributable to his military service are not 
controlling.  As a layman, the veteran is not qualified to 
offer an opinion as to the date of onset of his illness or 
its etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (holding that lay persons were not qualified to 
provide a probative diagnosis on a medical question).  Lay 
hypothesizing, in the absence of any supporting medical 
authority, serves no constructive purpose.  See Hyder v. 
Derwinski, 1 Vet. App. 221, 225 (1991).  

After considering all the evidence, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for a right wrist disorder, and the claim is 
denied. 



§ 1151 claim for right Achilles tendon rupture.

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination furnished by the VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  See 
38 U.S.C.A. § 1151; 38 C.F.R. § 3.358.  The veteran must show 
that the VA treatment in question resulted in additional 
disability and that the proximate cause of the disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or that the 
proximate cause of additional disability was an event which 
was not reasonably foreseeable. See 38 U.S.C.A. § 1151; 
VAOPGCPREC 40-97. The veteran must show that additional 
disability is actually the result of VA hospitalization or 
medical treatment and not merely coincidental therewith. See 
38 C.F.R. § 3.358(c)(1). 

The veteran claims that he is entitled to compensation under 
38 U.S.C.A. § 1151 because he sustained a ruptured Achilles 
tendon playing volleyball while residing in a VA domiciliary. 

The critical elements of a § 1151 claim pertinent here (i.e., 
not based on VA training) are 1) disability due to VA 
hospital care, medical or surgical treatment, or examination 
and 2) carelessness, negligence, or other fault on the part 
of VA, or a not reasonably foreseeable event. The instant 
claim fails on both accounts. While the veteran ruptured his 
Achilles tendon while domiciled by VA in 1999, there is no 
support in the evidence for the proposition that the fall 
resulted from VA hospital care, medical or surgical 
treatment, or examination. The veteran apparently sustained 
his injury during a period of recreation, and there is 
nothing to indicate that the injury was in the course of 
treatment or regimen of prescribed physical training related 
thereto. At most, the injury occurred coincidental with his 
domiciliary stay, a relationship that does not confer 
entitlement to § 1151 benefits. See 38 C.F.R. § 3.358.

Furthermore, even assuming arguendo that the veteran's injury 
was incurred due to recreational activity where VA requires 
or encourages participation in the activity, administers or 
controls the activity, or facilitates the activity in 
furtherance of treatment objectives, there is no evidence 
whatsoever that VA negligence or other fault was a factor in 
the veteran's injury. The threshold requirements for 
establishing entitlement to this benefit sought are not met. 
The preponderance of the evidence is against this claim also; 
and it too must be denied.



ORDER

Service connection for a bilateral foot disability is denied.

Service connection for a bilateral knee disability is denied.

Service connection for residuals of a fracture of the right 
wrist is denied.

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for residuals of a right Achilles tendon 
rupture claimed to be the result of Department of Veterans 
Affairs treatment in September 1999 is denied.




	                        
____________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


